DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 7-10, 13 and 14 are pending in the application.  Claims 2-6, 11 and 12 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/JP2018/005526, filed 02/16/2018, and claims priority benefit of foreign application JP2017028999, filed 02/17/2017.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed production method for recovering vitamin E in an oil, and the claimed device for recovering vitamin E from an oil, are novel and unobvious over the prior art of record.  The closest prior art is KITAGAWA (JP 2009-190989 A; cited by Applicants; English machine translation provided previously) in view of HIROMORI (Food Chemistry 2016 194:1-5; available online 29 July 2015; cited previously), further in view of STOECK (GB 1295386; filed 19 July 1971; cited previously).  However, Applicants have persuasively argued that combining the teachings of Kitagawa, Hiromori and Stoek in order to arrive at the instantly-claimed process/device would not have been obvious to a person of ordinary skill in the art at the time the application was effectively filed, said process/device comprising the recited steps/components comprising an adsorption step of supplying the raw oil to a series column in which two or more columns comprising a strongly basic anion exchanger are coupled in series, thereby adsorbing vitamin E included in the raw oil on the strongly basic anion exchanger of at least one column from among the series column, and a desorption step of supplying a desorption solution to a column on which vitamin E has been adsorbed in the adsorption step, except to a column through which the raw oil flows first, thereby desorbing the vitamin E from the strongly basic anion exchanger of the column, wherein the vitamin E is desorbed from the strongly basic anion exchanger of at least one column from among the series column, except for the column through which the raw oil flows first, wherein in the series column the lengths of columns along a direction through which the raw oil flows are the same, and the number of columns is represented as . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 7-10, 13 and 14, renumbered 1-7 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.